DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 02/24/20 and 04/27/20. These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-24 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding claim 1, the phrase "such as" recited in lines 1-2 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. 
For example, claim 1 recites “ in lines 10-15 “wherein CAD data of the target position of the weld (28, 30, 32) is made available, on the basis of the CAD data of the weld the ultrasonic probe (16, 128) is aligned on the target position of the weld, and the ultrasonic probe is placed on the weld with controlled force after determination of the actual position (34, 36, 38) of the weld by means of the optical sensor (22, 130). Applicant is advised to revise all of the other claims for similar problems in order to make appropriate corrections.
Although a complete prior art determination has not been made at this time, however, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tanishiki (US Patent 7,798,002) discloses a method for testing and/or correction of a weld such as a spot weld (70), of a test object (7) [see: col. 4, lines 52-54] such as a motor vehicle, or of one or more parts thereof, comprising the method steps: alignment of an ultrasonic probe (2, 2a, 2b) guided by a robot (4) on a target position of the weld (see: col. 5, lines 21-26); determination of the actual position of the weld (70) by means of an optical sensor (6, 6a) [see: col. 5, lines 27-36] and alignment of the ultrasonic probe (2, 2a) on the actual position, and measurement of the weld (see: col. 6, lines 26-46); wherein CAD data of the target position of the weld (28, 30, 32) is made available, on the basis of the CAD data of the weld the ultrasonic probe (16, 128) is aligned on the target position of the weld, and the ultrasonic probe is placed on the weld with controlled force after determination of the actual position (34, 36, 38) of the weld by means of the optical sensor (see: col. 3, lines col. 11, lines 11-22).
Regarding claim 2, Tanishiki discloses method according to claim 1, wherein one or more calibration bodies (8, 51) known CAD data are assigned stationary to the robot (100), the calibration body/bodies together with the test object (7, 73) or with the one or more parts of the test object are measured by means of a camera (6, 6a) or 3D scanner, and by means of 2D images of the camera or 3D point cloud of the 3D scanner the position of the test object is determined and transformed into the coordinate system of the robot taking into account CAD data of the test object.(see: col. 5, lines 50-63, col. 6, lines 26-34 and Figs. 2, 6 and 9). 
USHIZAKA (JP 2007 152371) discloses to provide an inspection system of welding spot positions, a system that reduces the number of processes for inspecting spot positions by extracting the spot welding positions as three-dimensional information and comparing it with CAD data. The system includes: an indicator 10 for pointing out the positions of spots 60 of the spot welding performed on a workpiece such as an automobile body; a pair of cameras arranged away from each other by a prescribed distance; an identifying section 13 comprising three light emitting elements 13A, 13B, 13C attached to the indicator 10 in a manner unaligned with one another; and a decision section which, on the basis of an imaging signal from each camera, calculates the three-dimensional position of the spot 60 in contact with the indicator 10, from the position of each light emitting element on its image in the identifying section, and which decides the correct position of the spot 60 of the spot welding performed on the workpiece by collating it with the three-dimensional position of the spot preliminarily registered. In addition, the welding spot position inspection of the present invention makes it possible to recognize the three-dimensional position of the spot by instructing the spot with the pointing tool, and by comparing with CAD data whether the position is correct or not. Whether or not is the correct position can be automatically determined. In addition, since the operator can detect the three-dimensional position of the point of hitting by making the tip of the pointing tool contact the spot of spot welding, there is no need to check the position while looking at the drawing, which is very simple. Inspection can be completed in a short time by work. Therefore, according to the welding spot position inspection system of the present invention, the inspection man-hour can be greatly reduced.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861